Title: John Thaxter to Joseph Reed, 19 September 1781
From: Thaxter, John
To: Reed, Joseph



Sir
Amsterdam 19th. Septr. 1781

I have the honor to acquaint your Excellency, that Mr. Adams has for sometime past been confined to his Bed with a Fever; and tho’ at present upon his Recovery, yet is still too feeble to write. He has therefore directed me to acknowledge the Receipt of your Excellency’s two Letters of 14th. and 21st. July to the Honorable Mr. Searle, who sailed about a month since in the South Carolina, Commodore Gillon.
Mr. Adams has requested me to present his Respects to your Excellency, and to assure You, Sir, that he is very sensible of the Confidence which You have reposed in him, and that the utmost Care shall be taken of those Letters and Papers. Mr. Adams is the more particularly obliged to your Excellency in addressing them to him, as they contain more clear and satisfactory Accounts of the State of public affairs, than any Letters or Papers he has as yet seen from America.
He hopes Mr. Searle, who left no reasonable measure unessayed to accomplish the purpose of his Mission, will soon be with your Excellency to explain in Person the Reasons why he has not succeeded.
I have the honor to be &c.
